DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth” in claim 7, line 2, is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as smooth may not be what another person considers as smooth thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 5757283 B2; see provided machine translation) in view of in view of Kubat et al. (US 8,226,066 B2).
Regarding claim 1, Sakamoto et al. discloses bearing assembly, configured to be disposed on a casing (the casing of 5) of an electronic device (5), the bearing assembly comprising:
a plate body (12), comprising a first mounting hole (the hole that the left 25a fits into in Figure 3) and a second mounting hole (the hole that the right 25a fits into in Figure 3);
a first damping component (the 32 in the left 30a in Figure 3), disposed in the first mounting hole, the first damping component comprising a first hole (the hole through the 32 in the left 32a);
a second damping component (the 32 in the right 30a in Figure 3), disposed in the second mounting hole, the second damping component comprising a second hole (the hole through the 32 in the right 30a);
a first fastener (the 25a that goes through the 32 in the left 30a in Figure 3), disposed in the first hole of the first damping component and configured to be fixed to the casing of the electronic device; and
a second fastener (the 25a that goes through the 32 in the right 30a in Figure 3), disposed in the second hole of the second damping component and configured to be fixed to the casing of the electronic device.
Sakamoto et al. does not disclose that a hardness of the first damping component is greater than a hardness of the second damping component.
Kubat et al. teaches that a hardness of a first damping component (22) is greater than a hardness of a second damping component (44) for the purpose of allowing for a greater range of axial and radial stiffness characteristics (Column 7 / Lines 21-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first damping component of Sakamoto et al. to have a hardness that is greater than a hardness of the second damping component for the purpose of allowing for a greater range of axial and radial stiffness characteristics thereby aiding in dampening a wider array of vibrations and/or shocks, as taught by Kubat et al.
Allowable Subject Matter
Claims 2-6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hugenschmidt et al. (US 2020/0271182 A1) discloses a vibration absorber that is fixed into a plate body, the vibration absorber being formed from a first and a second damping component, and a fastener passes through the vibration absorber to mount to a mass element.
Peng et al. (CN 201878488 U) discloses a bearing assembly that is comprised of a plate body having first and second mounting holes, first and second damping components mounted respectively in the first and second mounting holes, and positioning pins that go through holes in the first and second damping components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656